     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 1 of 13

 1   TERRY A. WILLS, ESQ. (SBN 133962)
     IAN B. SANGSTER, ESQ. (SBN 287963)
 2   COOK BROWN, LLP
     2407 J STREET, SECOND FLOOR
 3   SACRAMENTO, CALIFORNIA 95816
     T. 916-442-3100 | F. 916-442-4227
 4   Email: twills@cookbrown.com
            isangster@cookbrown.com
 5
     Attorneys for Defendant BOARD OF TRUSTEES OF
 6   THE CALIFORNIA STATE UNIVERSITY

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    COLETTE CALMELET,                                  Case No. 2:19-CV-02537-MCE-DMC
                  Plaintiffs,
12                                                       ANSWER TO FIRST AMENDED
                                                         COMPLAINT
                v.
13
                                                         Action Filed:   December 17, 2019
      BOARD OF TRUSTEES OF THE
14                                                       FAC Filed:      March 16, 2020
      CALIFORNIA STATE UNIVERSITY;
      DAVID M. HASSENZAHL, Personally and
15    in his Official Capacity as Dean of the
      College of Natural Sciences at California
16    State University Chico; RICHARD L.
      FORD, Personally and in his Official
17    Capacity of Department Chair of the
      Department of Mathematics and Statistics
18    at California State University, Chico, and
      DEBRA S. LARSON, Personally and in his
19    Official Capacity as Provost of California
      State University, Chico,
20
                         Defendants.
21

22

23            Defendant BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY

24   (“Defendant”) answers the First Amended Complaint (“Complaint”) filed by Plaintiff

25   COLETTE CALMELET (“Plaintiff”) as follows:

26                                               PARTIES

27            1.     As to paragraph 1 of the Complaint, on information and belief, Defendant

28   admits the allegations contained therein.
                                                   -1-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 2 of 13

 1            2.     As to paragraph 2 of the Complaint, on information and belief, Defendant

 2   admits the allegations contained therein.

 3            3.     As to paragraph 3 of the Complaint, on information and belief, Defendant

 4   admits the allegations contained therein.

 5            4.     As to paragraph 4 of the Complaint, on information and belief, Defendant

 6   admits the allegations contained therein.

 7            5.     As to paragraph 5 of the Complaint, on information and belief, Defendant

 8   admits the allegations contained therein.

 9                                  JURISDICTION AND VENUE

10            6.     As to paragraph 6 of the Complaint, on information and belief, Defendant

11   admits the allegations contained therein.

12            7.     As to paragraph 7 of the Complaint, Defendant lacks knowledge or

13   information to enable it to either admit or deny the allegations in this paragraph, and on

14   that basis denies them.

15            8.     As to paragraph 8 of the Complaint, on information and belief, Defendant

16   admits the allegations contained therein.

17                                               FACTS

18            9.     As to paragraph 9 of the Complaint, on information and belief, Defendant

19   admits the allegations contained therein.

20            10.    As to paragraph 10 of the Complaint, Defendant lacks knowledge or

21   information to enable it to either admit or deny the allegations in this paragraph, and on

22   that basis denies them.

23            11.    As to paragraph 11 of the Complaint, on information and belief, Defendant

24   denies the allegations contained therein.

25            12.    As to paragraph 12 of the Complaint, on information and belief, Defendant

26   denies the allegations contained therein.

27            13.    As to paragraph 13 of the Complaint, on information and belief, Defendant

28   admits that Dr. Calmelet accepted a position as an Assistant professor in CSU Chico’s

                                                   -2-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 3 of 13

 1   Department of Mathematics and Statistics. Except as otherwise admitted, Defendant

 2   denies each and every allegation contained in paragraph 13.

 3            14.    As to paragraph 14 of the Complaint, on information and belief, Defendant

 4   denies the allegations contained therein.

 5            15.    As to paragraph 15 of the Complaint, Defendant denies the allegation that

 6   Dr. Haws was frequently rude, dismissiveness, or made racial remarks in December 2007.

 7   Defendant lacks knowledge or information to enable it to either admit or deny the

 8   remaining allegations, and on that basis denies them.

 9            16.    As to paragraph 16 of the Complaint, on information and belief, Defendant

10   denies the allegations contained therein.

11            17.    As to paragraph 17 of the Complaint, on information and belief, Defendant

12   denies the allegations contained therein.

13            18.    As to paragraph 18 of the Complaint, on information and belief, Defendant

14   denies the allegations contained therein.

15            19.    As to paragraph 19 of the Complaint, Defendant lacks knowledge or

16   information to enable it to either admit or deny the allegation that Dr. Calmelet is the only

17   member of the department who is black, and on that basis Defendant denies this

18   allegation. Defendant denies the remaining allegations contained in paragraph 19.

19            20.    As to paragraph 20 of the Complaint, and on information and belief,

20   Defendant admits that Dr. Calmelet filed a Grievance in 2013 complaining of unequal and

21   prejudicial treatment by Dr. Ford including discrimination based on her race. Defendant

22   denies the remaining allegations contained in paragraph 20.

23            21.    As to paragraph 21 of the Complaint, on information and belief, Defendant

24   denies the allegations contained therein.

25            22.    As to paragraph 22 of the Complaint, on information and belief, Defendant

26   denies the allegations contained therein.

27            23.    As to paragraph 23 of the Complaint, on information and belief, Defendant

28   denies the allegations contained therein.

                                                   -3-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 4 of 13

 1            24.    As to paragraph 24 of the Complaint, on information and belief, Defendant

 2   denies the allegations contained therein.

 3            25.    As to paragraph 25 of the Complaint, on information and belief, Defendant

 4   denies the allegations contained therein.

 5            26.    As to paragraph 26 of the Complaint, on information and belief, Defendant

 6   admits that Dr. Calmelet wrote a Minority Report. Defendant denies the remaining

 7   allegations contained in therein.

 8            27.    As to paragraph 27 of the Complaint, on information and belief, Defendant

 9   denies the allegations contained therein.

10            28.    As to paragraph 28 of the Complaint, on information and belief, Defendant

11   denies the allegations contained therein.

12            29.    As to paragraph 29 of the Complaint, on information and belief, Defendant

13   admits the allegation that Dean Hassenzahl and Dr. Ford met with Dr. Calmelet in person

14   on February 7, 2018. Defendant denies the remaining allegations contained in therein.

15            30.    As to paragraph 30 of the Complaint, Defendant lacks knowledge or

16   information to enable it to either admit or deny the allegations in this paragraph, and on

17   that basis denies them.

18            31.    As to paragraph 31 of the Complaint, on information and belief, Defendant

19   admits the allegation that Dr. Calmelet was suspended from participating on the Personnel

20   Committee. Defendant denies the remaining allegations contained therein.

21            32.    As to paragraph 32 of the Complaint, on information and belief, Defendant

22   denies the allegations contained therein.

23            33.    As to paragraph 33 of the Complaint, on information and belief, Defendant

24   admits the allegation Dean Hassenzahl and Dr. Ford met with members of the Department

25   Personnel Committee. Defendant denies the remaining allegations contained therein.

26            34.    As to paragraph 34 of the Complaint, on information and belief, Defendant

27   denies the allegations contained therein.

28   ///

                                                   -4-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 5 of 13

 1            35.    As to paragraph 35 of the Complaint, on information and belief, Defendant

 2   denies the allegations contained therein.

 3            36.    As to paragraph 36 of the Complaint, on information and belief, Defendant

 4   lacks knowledge or information to enable it to either admit or deny the allegations in this

 5   paragraph, and on that basis denies them.

 6            37.    As to paragraph 37 of the Complaint, on information and belief, Defendant

 7   denies the allegations contained therein.

 8            38.    As to paragraph 38 of the Complaint, on information and belief, Defendant

 9   denies the allegations contained therein.

10            39.    As to paragraph 39 of the Complaint, on information and belief, Defendant

11   admits the allegation that Dr. Calmelet had applied for a Promotion. Defendant denies the

12   remaining allegations contained therein.

13            40.    As to paragraph 40 of the Complaint, Defendant lacks knowledge or

14   information to enable it to either admit or deny the allegations in this paragraph, and on

15   that basis denies them.

16            41.    As to paragraph 41 of the Complaint, on information and belief, Defendant

17   denies the allegations contained therein.

18            42.    As to paragraph 42 of the Complaint, Defendant lacks knowledge or

19   information to enable it to either admit or deny the allegations in this paragraph, and on

20   that basis denies them.

21            43.    As to paragraph 43 of the Complaint, on information and belief, Defendant

22   denies the allegations contained therein.

23            44.    As to paragraph 44 of the Complaint, on information and belief, Defendant

24   denies the allegations contained therein.

25            45.    As to paragraph 45 of the Complaint, on information and belief, Defendant

26   denies the allegations contained therein.

27            46.    As to paragraph 46 of the Complaint, on information and belief, Defendant

28   denies the allegations contained therein.

                                                   -5-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 6 of 13

 1            47.    As to paragraph 47 of the Complaint, on information and belief, Defendant

 2   denies the allegations contained therein.

 3            48.    As to paragraph 48 of the Complaint, on information and belief, Defendant

 4   denies the allegations contained therein.

 5            49.    As to paragraph 49 of the Complaint, on information and belief, Defendant

 6   denies the allegations contained therein.

 7            50.    As to paragraph 50 of the Complaint, on information and belief, Defendant

 8   denies the allegations contained therein.

 9            51.    As to paragraph 51 of the Complaint, on information and belief, Defendant

10   denies the allegations contained therein.

11            52.    As to paragraph 52 of the Complaint, on information and belief, Defendant

12   denies the allegations contained therein.

13            53.    As to paragraph 53 of the Complaint, on information and belief, Defendant

14   denies the allegations contained therein.

15            54.    As to paragraph 54 of the Complaint, on information and belief, Defendant

16   denies the allegations contained therein.

17                   COUNT ONE: DISCRIMINATION ON THE BASIS OF RACE

18               (AS TO Defendant Board of Trustees of the California State University)

19            55.    As to paragraph 55 of the Complaint, Defendant incorporates by reference its

20   responses to paragraphs 1 through 54 herein.

21            56.    As to paragraph 56 of the Complaint, on information and belief, Defendant

22   denies the allegations contained therein.

23            57.    As to paragraph 57 of the Complaint, on information and belief, Defendant

24   denies the allegations contained therein.

25            58.    As to paragraph 58 of the Complaint, on information and belief, Defendant

26   denies the allegations contained therein.

27            59.    As to paragraph 59 of the Complaint, on information and belief, Defendant

28   denies the allegations contained therein.

                                                   -6-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 7 of 13

 1            60.       As to paragraph 60 of the Complaint, on information and belief, Defendant

 2   denies the allegations contained therein.

 3            61.       As to paragraph 61 of the Complaint, on information and belief, Defendant

 4   denies the allegations contained therein.

 5            62.       As to paragraph 62 of the Complaint, on information and belief, Defendant

 6   denies the allegations contained therein.

 7            63.       As to paragraph 63 of the Complaint, on information and belief, Defendant

 8   denies the allegations contained therein.

 9            64.       As to paragraph 64 of the Complaint, on information and belief, Defendant

10   denies the allegations contained therein.

11         COUNT TWO: RETALIATION FOR THE EXERCISE OF ACADEMIC FREEDOM

12                   (AS TO Defendants Dean Hassenzahl, Dr. Ford and Provost Larson)

13            65.       As to paragraph 65 through 73 of the Complaint, Count Two is dismissed

14   thereby eliminating the need to respond to these allegations.

15                   COUNT THREE: RETALIATION FOR A COMPLAINT OF RACIAL

16         DISCRIMINATION MADE TO THE UNITED STATES EQUAL OPPORTUNITY

17                                              COMMISSION

18                   (as to Defendant Board of Trustees of the California State University)

19            74.       As to paragraph 74 of the Complaint, Defendant incorporates by reference its

20   responses to paragraphs 9 through 64 herein.

21            75.       As to paragraph 75 of the Complaint, Defendant lacks knowledge or

22   information to enable it to either admit or deny the allegations in this paragraph, and on

23   that basis denies them.

24            76.       As to paragraph 76 of the Complaint, on information and belief, Defendant

25   denies the allegations contained therein.

26            77.       As to paragraph 77 of the Complaint, on information and belief, Defendant

27   denies the allegations contained therein.

28   ///

                                                       -7-
                           DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                     Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 8 of 13

 1            78.    As to paragraph 78 of the Complaint, on information and belief, Defendant

 2   admits the allegation that in June 2019 Dr. Calmelet was denied promotion to Full

 3   Professor. Defendant denies the remaining allegations contained therein.

 4            79.    As to paragraph 79 of the Complaint, Defendant lacks knowledge or

 5   information to enable it to either admit or deny the allegation that Dr. Hassenzahl

 6   recommended denial of Plaintiff’s application for Promotion, and on that basis denies the

 7   allegation. Defendant denies the remaining allegations contained therein.

 8            80.    As to paragraph 80 of the Complaint, on information and belief, Defendant

 9   denies the allegations contained therein.

10            81.    As to paragraph 81 of the Complaint, Defendant lacks knowledge or

11   information to enable it to either admit or deny the allegation in this paragraph, and on

12   that basis denies them.

13            82.    As to paragraph 82 of the Complaint, on information and belief, Defendant

14   denies the allegations contained therein.

15            83.    As to paragraph 83 of the Complaint, on information and belief, Defendant

16   denies the allegations contained therein.

17            84.    As to paragraph 84 of the Complaint, on information and belief, Defendant

18   denies the allegations contained therein.

19            85.    As to paragraph 85 of the Complaint, on information and belief, Defendant

20   denies the allegations contained therein.

21            86.    As to paragraph 86 of the Complaint, on information and belief, Defendant

22   denies the allegations contained therein.

23                                    AFFIRMATIVE DEFENSES

24                                 FIRST AFFIRMATIVE DEFENSE

25            1.     As a first separate and affirmative defense to the Complaint, Defendant

26   alleges that the Complaint fails to state facts sufficient to constitute a claim upon which

27   relief can be granted.

28   ///

                                                   -8-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 9 of 13

 1                               SECOND AFFIRMATIVE DEFENSE

 2            2.     As a second separate and affirmative defense to the Complaint, Defendant

 3   alleges that the Complaint is barred, in whole or in part, by the applicable statutes of

 4   limitations.

 5                                 THIRD AFFIRMATIVE DEFENSE

 6            3.     As a third separate and affirmative defense to the Complaint, Defendant

 7   alleges that Plaintiff’s claims are barred by Plaintiff’s failure to exhaust administrative

 8   remedies and/or internal grievance procedures.

 9                                FOURTH AFFIRMATIVE DEFENSE

10            4.     As a fourth separate and affirmative defense to the Complaint, Defendant

11   alleges that the equitable doctrines of laches, estoppel, waiver, and unclean hands prevent

12   Plaintiff from pursuing this matter as she delayed in filing this instant lawsuit and delayed

13   in complaining about her claims.

14                                 FIFTH AFFIRMATIVE DEFENSE

15            5.     As a fifth separate and affirmative defense to the Complaint, Defendant

16   asserts that it is not responsible for any alleged damages to Plaintiff due to her failure to

17   minimize, mitigate, and/or eliminate her damages.

18                                 SIXTH AFFIRMATIVE DEFENSE

19            6.     As a sixth separate and affirmative defense to the Complaint, Defendant

20   alleges that Plaintiff’s causes of action are completely or partially barred because all actions

21   and conduct by Defendant and its agents or employees were justified and subject to

22   immunities, including but not limited to the immunities arising under the United States

23   Constitution, federal law, the California Constitution, and California law, including, but

24   not limited to, immunities arising under the Eleventh Amendment of the United States

25   Constitution and qualified immunity.

26   ///

27   ///

28   ///

                                                    -9-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 10 of 13

 1                               SEVENTH AFFIRMATIVE DEFENSE

 2            7.     As a seventh separate and affirmative defense to the Complaint, Defendant

 3   alleges that at all times relevant to the Complaint it acted in good faith with respect to

 4   Plaintiff.

 5                                EIGHTH AFFIRMATIVE DEFENSE

 6            8.     As an eighth separate and affirmative defense to the Complaint, Defendant

 7   contends Plaintiff’s claims are barred under the doctrine of collateral estoppel and res

 8   judicata.

 9                                NINTH AFFIRMATIVE DEFENSE

10            9.     As a ninth separate and affirmative defense to the Complaint, Defendant

11   alleges that none of Defendant’s decisions or actions were arbitrary and/or capricious and/

12   or in bad faith. Instead, they were founded on a rational basis, founded on reason and fact.

13                                TENTH AFFIRMATIVE DEFENSE

14            10.    As a tenth separate and affirmative defense to the Complaint, Defendant

15   alleges that Defendant cannot be found to have retaliated against Plaintiff because it had

16   effective policies in place and took prompt, non-discriminatory and effective action in

17   investigating any concerns raised by Plaintiff.

18                              ELEVENTH AFFIRMATIVE DEFENSE

19            11.    As an eleventh separate and affirmative defense to the Complaint,

20   Defendant alleges that it had legitimate, non-discriminatory reasons for the actions alleged

21   therein, and Defendant’s decision, actions, and/or omissions were made within the proper

22   scope of its authority and through the exercise of legitimate managerial discretion.

23                               TWELFTH AFFIRMATIVE DEFENSE

24            12.    As a twelfth separate and affirmative defense to the Complaint, Defendant

25   alleges that Defendant cannot be found to have retaliated against Plaintiff as she never

26   voiced any complaint to Defendant regarding any workplace discrimination.

27   ///

28   ///

                                                   -10-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 11 of 13

 1                             THIRTEENTH AFFIRMATIVE DEFENSE

 2            13.    As a thirteenth separate and affirmative defense to the Complaint, Defendant

 3   alleges that the Complaint is barred to the extent that Plaintiff consented to the conduct

 4   about which she now complains.

 5                            FOURTEENTH AFFIRMATIVE DEFENSE

 6            14.    As a fourteenth separate and affirmative defense to the Complaint,

 7   Defendant alleges Plaintiff’s claims are barred to the extent she has breached her own

 8   duties owed to Defendant and that the doctrine of comparative fault would reduce

 9   Plaintiff’s award, if any.

10                                FIFTEENTH AFFIRMATIVE DEFENSE

11            15.    As a fifteenth separate and affirmative defense to the Complaint, Defendant

12   alleges Plaintiff’s claims are barred in that the incidents alleged in the Complaint were

13   caused by the fault of other persons and entities of other parties and/or non-parties to this

14   action, and Defendant’s liability, if any, should be reduced accordingly.

15                                SIXTEENTH AFFIRMATIVE DEFENSE

16            16.    As a sixteenth separate and affirmative defense to the Complaint, Defendant

17   alleges that Plaintiff brought this action maliciously and with the sole intent to vex or harass

18   Defendant, entitling Defendant to an award of attorney’s fees.

19                            SEVENTEENTH AFFIRMATIVE DEFENSE

20            17.    As a seventeenth separate and affirmative defense to the Complaint,

21   Defendant alleges that the Complaint and each cause of action thereof fails to state facts

22   sufficient to constitute a claim for which attorneys’ fees and/or costs may be granted.

23                             EIGHTEENTH AFFIRMATIVE DEFENSE

24            18.    As an eighteenth separate and affirmative defense to the Complaint,

25   Defendant allege that this court lacks exclusive jurisdiction for all of Plaintiff’s claims as set

26   forth under the Higher Education Employer-Employee Relations Act (Cal. Gov’t Code

27   § 3560 et seq.).

28   ///

                                                    -11-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 12 of 13

 1                             NINETEENTH AFFIRMATIVE DEFENSE

 2            19.    As an nineteenth separate and affirmative defense to the Complaint,

 3   Defendant alleges that Plaintiff has no right to demand a judgment requesting punitive

 4   damages and that said demand is not supported by the allegations in the Complaint, and

 5   that punitive damages are unconstitutional under Article VII, Amendment VIII of the U.S.

 6   Constitution and Article I, Section XVII of the California Constitution, and therefore may

 7   not be recovered in this action.

 8                              TWENTIETH AFFIRMATIVE DEFENSE

 9            20.    As a twentieth separate and affirmative defense to the Complaint, Defendant

10   alleges Plaintiff’s claims are barred by the doctrine of after-acquired evidence.

11                            TWENTY-FIRST AFFIRMATIVE DEFENSE

12            21.    As a twenty-first separate and affirmative defense to the Complaint,

13   Defendant alleges that Plaintiff has not been excluded from the participation in, denied the

14   benefits of, or been subjected to discrimination under any program or activity of Defendant

15   receiving Federal financial assistance.

16                          TWENTY-SECOND AFFIRMATIVE DEFENSE

17            22.    As a twenty-second separate and affirmative defense to the Complaint,

18   Defendant alleges that it is relieved of any liability whatsoever as to Plaintiff’s claims for

19   damages to the extent Plaintiff seeks redress for physical and emotional injuries arising

20   from pre-existing physical or mental conditions.

21                           TWENTY-THIRD AFFIRMATIVE DEFENSE

22            24.    As a twenty-third separate and affirmative defense to the Complaint,

23   Defendant alleges that it has not knowingly or voluntarily waived any applicable

24   affirmative defenses and reserves the right to assert and rely on such other applicable

25   affirmative defenses as may become available or apparent during discovery proceedings.

26   Defendant further reserves the right to amend its answer and/or affirmative defenses

27   accordingly and/or to delete affirmative defenses that it determines are not applicable

28   during the course of subsequent discovery.

                                                   -12-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
     Case 2:19-cv-02537-MCE-DMC Document 26 Filed 11/05/20 Page 13 of 13

 1            WHEREFORE, Defendant prays for judgment as follows:

 2            1.     Plaintiff takes nothing by this action;

 3            2.     The Complaint be dismissed with prejudice in its entirety;

 4            3.     Judgment be entered in favor of Defendant and against Plaintiff;

 5            4.     Defendant be awarded its reasonable fees and costs; and

 6            5.     For such other and further relief as the court may deem just and proper.

 7   DATED: November 5, 2020                     COOK BROWN, LLP
                                                 TERRY A. WILLS, ESQ.
 8                                               IAN B. SANGSTER, ESQ.

 9

10                                               By: _______________________________
                                                     Attorneys for Defendant BOARD OF
11                                                   TRUSTEES OF THE CALIFORNIA
                                                     STATE UNIVERSITY
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -13-
                        DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT
                                  Case No. 2:19-CV-02537-MCE-DMC
     Answer to FAC
